ACCEPTED
                                                                                                          05-15-01495-CV
                                       05-15-01495-CV                                          FIFTH COURT OF APPEALS
                                                                                                          DALLAS, TEXAS
                                                                                                    12/8/2015 12:53:05 PM
                                                                                                               LISA MATZ
                                                                                                                   CLERK
                                           NO. DF-14-06301

IN THE MATTER OF                                          IN THE DISTRICT COURT
THE MARRIAGE OF
                                                                                FILED IN
                                                                         5th COURT OF APPEALS
LISA MOZLEY                                               303RD JUDICIAL DISTRICT
                                                                              DALLAS, TEXAS
AND                                                                      12/8/2015 12:53:05 PM
WILLIAM MOZLEY
                                                                                LISA MATZ
                                                                                  Clerk
AND IN THE INTEREST OF FARISH
MOZLEY, A CHILD                                           DALLAS COUNTY, TEXAS


                                       NOTICE OF APPEAL

         This Notice of Appeal is filed by Lisa Mozley, Petitioner, a party to this proceeding who

seeks to alter the trial court's judgment or other appealable order.
         1.      The trial court, cause number, and style of this case are as shown in the caption above.

         2.      The judgment or order appealed from was signed on September 24, 2015.
        3.       Lisa Mozley desires to appeal from all portions of the judgment.
        4.       This appeal is being taken to the Fifth Court of Appeals.
        5.       This notice is being filed by Lisa Mozley.
                                                Respectfully submitted,


                                                Alberto Herrera
                                                3198 Royal Lane, Ste. 211
                                                Dallas, TX 75229
                                                Tel: (214) 358-8997
                                                Fax: (214) 358-3843
                                                Herreralawyer@aol.com


                                                By:
                                                      Al •L•    - rrera
                                                      Sta a Bar No. 24029610
                                                      Attorney for Petitioner




NOTICE OF APPEAL - L. MOZLEY                  Page 1 of 2
                                       Certificate of Service

         I certify that a true copy of this Notice of Appeal was served in accordance with rule 9.5 of

the Texas Rules of Appellate Procedure on each party or that party's lead counsel as follows:

Party: William Mozley
Lead attorney: Julia Henry

Address of service: 16475 Dallas Parkway, Ste. 400, Addison, Texas 75001
Method of service: by fax at 972-931-9208

Date of service: December 8, 2015



                                               Alb
                                               A      ey for Petitioner




NOTICE OF APPEAL - L. MOZLEY                Page 2 of 2